TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00460-CV


                                     In re David O’Connor


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               The petition for writ of mandamus is denied.       See Tex. R. App. P. 52.8(a).

Relator’s motion for emergency relief is also denied.



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Baker and Kelly

Filed: August 5, 2022